Title: Thomas Jefferson to Noah Worcester, 29 January 1816
From: Jefferson, Thomas
To: Worcester, Noah


          
            Sir
             Monticello. Jan. 29. 16.
          
          Your letter bearing date Oct 18. 1815. came only to hand the day before yesterday, which is mentioned to explain the date of mine. I have to thank you for the pamphlets accompanying it, to wit, the Solemn review, the Friend of peace or Special interview, & the Friend of peace No 2. the first of these I had received thro’ another channel some months ago. I have not read the two last steadily thro’, because where one assents to propositions as soon as enounced, it is loss of time to read the arguments in support of them. these numbers discuss the 1st branch of the causes of War, that is to say Wars undertaken for the point of honor. which you aptly analogise with the act of duelling between individuals, and reason with justice from the one to the other. undoubtedly this class of wars is in the general what you state them to be, ‘needless, unjust, and inhuman, as well as anti Christian.’The 2d branch of this subject, to wit, Wars undertaken on account of wrong done, and which may be likened to the act of robbery in private life, I presume will be treated of in your future numbers. I observe this class mentioned in the Solemn review p. 10. and the question asked ‘Is it common for a nation to obtain a redress of wrongs by war?’ the answer to this question you will of course draw from history. in the mean time reason will answer it on grounds of probability, that where the wrong has been done by a weaker nation, the stronger one has generally been able to enforce redress; but where by a stronger nation, redress by war has been neither obtained nor expected by the weaker. on the contrary the loss has been increased by the expences of the war in blood and treasure. yet it may have obtained another object equally securing itself from future wrong. it may have retaliated on the aggressor losses of blood and treasure far beyond the value to him of the wrong he had committed, and thus have made the advantage of that too dear a purchase to leave him in a disposition to renew the wrong in future. in this way the loss by the war may have secured the weaker nation from loss by future wrong. the case you state of two boxers both of whom get a ‘terrible bruising’ is apposite to this. he of the two who committed the aggression on the other, altho’ victor in the scuffle, yet probably finds his aggression not worth the bruising it has cost him.to explain this by numbers. it is alledged that Great Britain took from us before the late war near 1000. vessels, and that during the war we took from her 1400. that before the war she seized and made slaves of 6000. of our citizens, and that in the war we killed more than 6000 of our citize her subjects, and caused her to expend such a sum as amounted to 4. or 5,000. guineas a head for every slave she made. she might have purchased the vessels she took for less than the value of those she lost, and have used the 6000. of her men killed for the purposes to which she applied ours, have saved the 4. or 5000 guineas a head, and obtained a character of justice, which is valuable to a nation as to an individual, these considerations therefore leave her without inducement to plunder property and take men in future on such dear terms. I neither affirm  nor deny the truth of these allegations, nor is their truth material to the question. they are possible, and therefore present a case which will claim your consideration in a discussion of the general question whether any degree of injury can render a recourse to war expedient? still less do I propose to draw to myself any part in this discussion. age and it’s effects both on body and mind, has weaned my attentions from public subjects, and left me unequal to the labors of correspondence beyond the limits of my personal concerns. I retire therefore from the question with a sincere wish that your writing may have effect in lessening this greatest of human evils, and that you may retain life and health to enjoy the contemplation of this happy spectacle, and pray you to be assured of my great respect.
          Th: Jefferson
        